DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on November 5, 2020 has been entered and made of record.  

Response to Amendment
Claims 1, 9, and 17 have been amended.  No claims have been added or canceled.  Claims 1-20 remain pending.  

Applicant’s remarks and/or amendments to the claims have overcome each and every claim objection previously set forth in the Office Action mailed on October 26, 2020.  Accordingly, the claim objections(s) as articulated therein are withdrawn.  Furthermore, the claim rejections under 35 U.S.C. 112b are withdrawn, as the claimed “the threat score” (found in independent claims 1, 9, and 17) is/are construed as being in reference to “a respective threat score” articulated earlier in the claim(s).  

Terminal Disclaimer
The terminal disclaimer filed on November 5, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date U.S. Patent No. 10,372,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 9, and 17, the closest prior art of record is Sridhara, et al., U.S. Pub. No. 2016/0337390.  The prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “detecting… a mismatch between model-based classifications produced by a first version of a computer-implemented machine learning threat discernment model and a second version of a computer-implemented machine learning threat discernment model for a file… output[ting] a respective threat score… wherein the mismatch is based on a difference between the respective threat scores”, within the scope and context of the claimed invention.  

Dependent claims 2-8, 10-16, and 18-20 are each dependent from one of either claims 1, 9, or 17, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 13, 2021